Case 1:19-cv-00113-PAE Document 14-1 Filed 04/01/19 Page 1 of 5




                    Exhibit 1
               Case 1:19-cv-00113-PAE Document 14-1 Filed 04/01/19 Page 2 of 5



                                           68%32(1$ 5,'(5

                                              '(),1,7,216

                 $OO 8QLIRUP 'HILQLWLRQV LQ 'LVFRYHU\ 5HTXHVWV XQGHU /RFDO 5XOH  LQ WKH

6RXWKHUQ 'LVWULFW RI 1HZ <RUN VKDOO DSSO\ DQG FRQWURO

                 7KH WHUPV ³UHODWLQJ WR´ ³UHIHUULQJ WR´ ³UHJDUGLQJ´ ³UHIOHFWLQJ´ RU ³ZLWK UHVSHFW WR´

PHDQ ZLWKRXW OLPLWDWLRQ WKH IROORZLQJ FRQFHSWV GLVFXVVLQJ GHVFULELQJ UHIOHFWLQJ GHDOLQJ ZLWK

SHUWDLQLQJ WR DQDO\]LQJ HYDOXDWLQJ HVWLPDWLQJ HYLGHQFLQJ FRQVWLWXWLQJ VWXG\LQJ VXUYH\LQJ

SURMHFWLQJ DVVHVVLQJ UHFRUGLQJ VXPPDUL]LQJ FULWLFL]LQJ UHSRUWLQJ FRPPHQWLQJ RU RWKHUZLVH

LQYROYLQJ LQ ZKROH RU LQ SDUW

                 7KH XVH RI D YHUE LQ DQ\ WHQVH VKDOO EH FRQVWUXHG DV WKH XVH RI WKH YHUE LQ DOO RWKHU

WHQVHV

                 7KH XVH RI FDSLWDO OHWWHUV ORZHU FDVH OHWWHUV RU TXRWDWLRQ PDUNV VKDOO QRW EH

FRQVWUXHG WR OLPLW WKH VFRSH RI DQ\ VSHFLILF 5HTXHVW FRQWDLQHG KHUHLQ

                                             ,16758&7,216

                 7KHVH 5HTXHVWV UHTXLUH SURGXFWLRQ RI DOO GRFXPHQWV DQG LQIRUPDWLRQ ZLWKLQ \RXU

DFWXDO RU FRQVWUXFWLYH SRVVHVVLRQ FXVWRG\ RU FRQWURO HYHQ LI SK\VLFDOO\ RU HOHFWURQLFDOO\ VWRUHG E\

WKLUG SDUWLHV

                 ,I DQ\ SRUWLRQ RI DQ\ GRFXPHQW LV UHVSRQVLYH WR DQ\ 5HTXHVW WKHQ WKH HQWLUH

GRFXPHQW PXVW EH SURGXFHG ,I DQ\ UHTXHVWHG GRFXPHQW FDQQRW EH SURGXFHG LQ IXOO SURGXFH WKH

GRFXPHQW WR WKH H[WHQW SRVVLEOH VSHFLI\LQJ HDFK UHDVRQ IRU \RXU LQDELOLW\ WR SURGXFH WKH UHPDLQGHU

DQG VWDWLQJ ZKDWHYHU LQIRUPDWLRQ NQRZOHGJH RU EHOLHI \RX KDYH FRQFHUQLQJ WKH SRUWLRQ QRW

SURGXFHG
            Case 1:19-cv-00113-PAE Document 14-1 Filed 04/01/19 Page 3 of 5



              $Q\ GRFXPHQW WKDW LV DWWDFKHG E\ VWDSOH FOLS RU RWKHUZLVH WR D GRFXPHQW UHTXHVWHG

KHUHLQ VKDOO DOVR EH SURGXFHG DWWDFKHG LQ WKH VDPH PDQQHU DV WKH RULJLQDO UHJDUGOHVV RI ZKHWKHU

WKH SURGXFWLRQ RI WKDW GRFXPHQW LV RWKHUZLVH UHTXHVWHG KHUHLQ

              )RU DQ\ UHVSRQVLYH GRFXPHQW RU SRUWLRQ WKHUHRI WKDW LV HLWKHU UHGDFWHG RU ZLWKKHOG

LQ ZKROH RU LQ SDUW RQ WKH EDVLV RI DQ\ DVVHUWLRQ RI SULYLOHJH RU RWKHU DVVHUWHG H[HPSWLRQ IURP

GLVFRYHU\ LGHQWLI\ D WKH WLWOH RU LGHQWLW\ RI WKH GRFXPHQW E WKH GDWH RI WKH GRFXPHQW F WKH

W\SH RU QDWXUH RI WKH GRFXPHQW G WKH LGHQWLW\ WLWOH RU UHVSRQVLELOLWLHV DQG UHODWLRQVKLS WR \RX RI

DOO SHUVRQV ZKR SUHSDUHG VHQW RU UHFHLYHG WKH GRFXPHQW H WKH W\SH DQG QDWXUH RI WKH SULYLOHJH RU

H[HPSWLRQ DVVHUWHG I WKH QXPEHU RI SDJHV RI WKH GRFXPHQW DQG J WKH FRQWHQWV RU VXEMHFW PDWWHU

RI WKH GRFXPHQW ZLWK VXIILFLHQW GHWDLO WR H[SODLQ WKH EDVLV IRU WKH SULYLOHJH RU H[HPSWLRQ DVVHUWHG

see )HG 5 &LY 3  E  

              ,Q WKH HYHQW WKDW DQ\ GRFXPHQW UHTXHVWHG KHUHLQ ZDV IRUPHUO\ LQ \RXU SRVVHVVLRQ

FXVWRG\ RU FRQWURO DQG KDV EHHQ ORVW GHVWUR\HG RU RWKHUZLVH GLVSRVHG RI \RX DUH UHTXLUHG WR

IXUQLVK D OLVW LGHQWLI\LQJ HDFK VXFK GRFXPHQW WKDW VHWV IRUWK WKH IROORZLQJ LQIRUPDWLRQ ZLWK UHVSHFW

WR HDFK GRFXPHQW

             D WKH WLWOH RI WKH GRFXPHQW DQG WKH QDWXUH DQG VXEMHFW PDWWHU RI LWV FRQWHQWV

             E WKH LGHQWLW\ LHV RI WKH SHUVRQ V ZKR SUHSDUHG RU DXWKRUHG WKH GRFXPHQW WKH

                FXVWRGLDQ V RI WKH GRFXPHQW DQG LI DSSOLFDEOH WKH SHUVRQ V WR ZKRP WKH

                GRFXPHQW ZDV VHQW RU ZDV LQWHQGHG WR EH VHQW DQG WKH UHFLSLHQW V RU LQWHQGHG

                UHFLSLHQW V RI WKH GRFXPHQW

             F WKH GDWH RQ ZKLFK WKH GRFXPHQW ZDV SUHSDUHG RU WUDQVPLWWHG DQG

             G WKH GDWH RQ ZKLFK WKH GRFXPHQW ZDV ORVW GHVWUR\HG RU RWKHUZLVH GLVSRVHG RI WKH

                PDQQHU DQG FRQGLWLRQV RI DQG UHDVRQV IRU VXFK ORVV GHVWUXFWLRQ RU RWKHU GLVSRVLWLRQ

                DQG WKH SHUVRQV UHTXHVWLQJ DQG SHUIRUPLQJ WKH GHVWUXFWLRQ RU RWKHU GLVSRVLWLRQ
                                                  
          Case 1:19-cv-00113-PAE Document 14-1 Filed 04/01/19 Page 4 of 5



            )RU HDFK 5HTXHVW EHORZ SURYLGH DQ\ UHVSRQVLYH UHFRUGV GRFXPHQW V  RU

HOHFWURQLFDOO\ VWRUHG LQIRUPDWLRQ




                                           
         Case 1:19-cv-00113-PAE Document 14-1 Filed 04/01/19 Page 5 of 5




                                         5(48(67

       $Q\ DFFRXQW VXEVFULEHU LQIRUPDWLRQ DVVRFLDWHG ZLWK WKH IROORZLQJ ,3 DGGUHVV DW WKH

VSHFLILHG WLPHV LQFOXGLQJ IXOO QDPHV HPDLO DFFRXQW V  SKRQH QXPEHU V  WH[W PHVVDJH

LQIRUPDWLRQ GDWHV RI VHUYLFH SK\VLFDO DGGUHVV HV  DVVRFLDWHG DFFRXQW LQIRUPDWLRQ

SD\PHQWELOOLQJ LQIRUPDWLRQ DQG VHUYLFH V VXEVFULEHG WR RU SXUFKDVHG

   x   ,3 $GGUHVV

   x   6SHFLILHG 7LPHV

           o 2FWREHU   DW  87&

           o 2FWREHU   DW  87&




                                              
